Citation Nr: 1340635	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  08-22 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to exposure to herbicides or as caused or aggravated by service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1968 to November 1976 and from August 1980 to December 1991, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2009, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in June 2009 and March 2011, when it was remanded for further development to include obtaining a VA examination and opinion.  As the requested opinion did not address the question posed, the necessary development has not been completed.  Further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2011, this matter was remanded for a supplemental opinion or new VA examination with instructions that the examiner should specifically address whether the Veteran's peripheral neuropathy of the bilateral upper arms had been aggravated by the effects of his diabetes mellitus, type II.  The opinion obtained in March 2011 did not address the question of aggravation at all.  As such, it is inadequate and the claim must once again be remanded for compliance with the Board's instructions.


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability greater than 50 percent) that his current peripheral neuropathy of the bilateral upper arms has been aggravated, that is, made permanently worse beyond the expected normal progression of the condition, by the Veteran's service-connected diabetes mellitus or any other service-connected disability.  

If the examiner finds that the current peripheral neuropathy was aggravated by a service-connected disability, an opinion should be provided which identifies the baseline (pre-aggravation) severity of peripheral neuropathy as compared with the current severity of the disability.

The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.

2.  On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


